Exhibit 10.1

 

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of January 18, 2008 (the
“Grant Date”), between Information Services Group, Inc., a Delaware corporation
(“ISG”) (hereinafter called the “Company”), and [NAME], a member of the Board
who is not an employee of the Company, hereinafter referred to as the “Grantee”.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan (as defined below).

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder (the “Restricted Stock Unit Award”), ultimately
payable in shares of common stock of the Company, par value $0.01 per share (the
“Common Stock” or “Shares”), pursuant to the terms set forth herein and to the
2007 Information Services Group, Inc. Equity Incentive Plan (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement;

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”), has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Restricted Stock Unit
Award provided for herein to the Grantee, and has advised the Company thereof
and instructed the undersigned officers to grant said Restricted Stock Unit
Award.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.                   Grant of the Restricted Stock Units.

 

Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the Grantee
[NUMBER] Restricted Stock Units (hereinafter called “RSUs”). The RSUs shall vest
and become nonforfeitable in accordance with Section 2 hereof.

 

2.                   Vesting.

 

(a)              So long as the Grantee continues to be a member of the Board,
the RSUs shall become vested and nonforfeitable in three equal installments on
each of the first, second and third anniversaries of the Grant Date (each
anniversary of the Grant Date, a “Vesting Date”); provided however, that the
RSUs shall become 100% vested and nonforfeitable upon the earliest to occur of
(i) the date the Grantee ceases to be a member of the Board due to the Grantee’s
death, Disability or Retirement (as defined below), and (ii) a Change in Control
(any such date, an “Acceleration Date”).

 

(b)              If, prior to the occurrence of the third anniversary of the
Grant Date (or any Acceleration Date), the Grantee ceases to be a member of the
Board for any reason other than due to the Grantee’s death, Disability or
Retirement (as defined below), the RSUs shall, to the extent not then vested, be
forfeited by the Grantee without consideration therefor; provided, however, the
Board may exercise its discretion and accelerate the vesting of any portion of
the grant which is unvested.

 

(c)               For purposes of this Agreement, “Retirement” shall mean a
voluntary resignation from the Board at the age of seventy-two (72) or older.

 

(d)              In no event shall the Grantee receive any distribution of
Shares subject to any vested RSUs until the Vesting Date or Acceleration Date,
as applicable, at which time the Company shall, as promptly as administratively
practicable (but in no event later than March 14 of the calendar year following
the calendar year in which such Vesting Date or Acceleration Date occurs)
deliver such Shares to the Grantee.

 

--------------------------------------------------------------------------------


 

3.                   No Dividend Equivalents. Unless and until Grantee is the
record holder of the Common Stock subject to the RSUs, he or she is not entitled
to the payment of any dividends (or dividend equivalents) with respect to the
RSUs or the Shares subject thereto.

 

4.                   Change in Capitalization; Corporate Transactions. If there
occurs an event as described in Section 9 of the Plan, the provisions of
Section 9 shall govern the treatment of this RSU Award.

 

5.                   Limitation on Obligations. The Company’s obligation with
respect to the RSUs granted hereunder is limited solely to the delivery to the
Grantee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation unless otherwise provided under Section 9 of
the Plan and permitted under Section 409A of the Code. This RSU Award shall not
be secured by any specific assets of the Company or any of its Affiliates, nor
shall any assets of the Company or any of its Affiliates be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.

 

6.                   Rights as a Stockholder. The Grantee shall not have any
rights of a common stockholder of the Company unless and until the Grantee
becomes entitled to receive the shares of Common Stock pursuant to Section 2
above.

 

7.                   Transferability. The RSUs may not, at any time prior to
becoming vested pursuant to Section 2 or thereafter, be transferred, sold,
assigned, pledged, hypothecated or otherwise disposed of unless such transfer,
sale, assignment, pledge, hypothecation or other disposition is made to a trust
or other estate planning vehicle and otherwise complies with the provisions of
this Agreement.

 

8.                   Grantee’s Continued Service on the Board. Nothing contained
in this Agreement or in any other agreement entered into by the Company and the
Grantee guarantees that the Grantee will continue to serve as a member of the
Board for any specified period of time.

 

9.                   Withholding. It shall be a condition of the obligation of
the Company upon delivery of Common Stock to the Grantee pursuant to Section 2
above that the Grantee pay to the Company such amount as may be requested by the
Company for the purpose of satisfying any liability for any federal, state or
local income or other taxes required by law to be withheld or paid by the
Company with respect to such Common Stock. The Company shall be authorized to
take such action as may be necessary, in the opinion of the Company’s counsel
(including, without limitation, withholding Common Stock otherwise deliverable
to the Grantee hereunder and/or withholding amounts from any compensation or
other amount owing from the Company to the Grantee), to satisfy the obligations
for payment of the minimum amount of any such taxes. In addition, if the
Company’s accountants determine that there would be no adverse accounting
implications to the Company, or if the Company otherwise in its discretion
allows the following to be so, the Grantee may be permitted to elect to use
Common Stock otherwise deliverable to the Grantee hereunder to satisfy any such
obligations, subject to such procedures as the Company’s accountants may
require. The Grantee is hereby advised to seek his or her own tax counsel
regarding the taxation of the grant of RSUs made hereunder.

 

10.            Securities Laws. Upon the delivery of any Common Stock to the
Grantee, the Company may require the Grantee to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The delivery of the Common Stock hereunder shall be subject to all
applicable laws, rules and regulations and to such approvals of any governmental
agencies as may be required.

 

11.            Section 409A of the Code. In the event that it is reasonably
determined by the Company that, as a result of the deferred compensation tax
rules under Section 409A of the Internal

 

2

--------------------------------------------------------------------------------


 

Revenue Code of 1986, as amended (and any related regulations or other
pronouncements thereunder) (“the Deferred Compensation Tax Rules”), benefits
that the Grantee is entitled to under the terms of this Agreement may not be
made at the time contemplated by the terms hereof or thereof, as the case may
be, without causing Grantee to be subject to tax under the Deferred Compensation
Tax Rules, the Company shall, in lieu of providing such benefit when otherwise
due under this Agreement, instead provide such benefit on the first day on which
such provision would not result in the Grantee incurring any tax liability under
the Deferred Compensation Tax Rules; which day, if the Grantee is a “specified
Grantee” within the meaning of the Deferred Compensation Tax Rules, may, in the
event the benefit to be provided is due to the Grantee’s separation from service
with the Company and its Affiliates, be the first day following the six-month
period beginning on the date of such separation from service.

 

12.            Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its General Counsel
at the principal executive office of the Company, and any notice to be given to
the Grantee shall be addressed to him or her at the address appearing in the
personnel records of the Company for the Grantee. By a notice given pursuant to
this Section 12, either party may hereafter designate a different address for
notices to be given to him or her. Any notice which is required to be given to
the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this
Section 12. Any notice shall have been deemed duly given when delivered by hand
or courier or when enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

13.            Governing Law. The laws of the State of Delaware (or if the
Company reincorporates in another state, the laws of that state) shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

14.            Restricted Stock Unit Award Subject to Plan. The Restricted Stock
Unit Award and the RSUs granted hereunder are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

15.            Amendment. This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.

 

16.            Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Continued on next page.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have duly executed and delivered
this Agreement as of the day and year first above written.

 

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

Earl H. Doppelt

 

Title:

Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

GRANTEE

 

 

 

 

 

[NAME]

 

--------------------------------------------------------------------------------

 

 